Title: To George Washington from Ségur, 4 August 1796
From: Ségur, Louis-Philippe, comte de
To: Washington, George


        
          Paris August the 4th. Thermidor the 17ththe 4th year of the Republic [1796]
          Sir
        
        I hope that your excellency will permit me to remember myself to you. you have so much accustomed my relations and myself to your kindnesses that I don’t fear to be troublesome in begging of you to be so kind as to forward the inclosed letter to Mr Lafayette my nephew. you are his second father, and I hope this motive will make you forgive the liberty which I take to put under your direction the letter which I write to him.
        I have received by an undirect way some news of his

unfortunate father, his health is better, but his captivity does not soften at all, and his wife cannot obtain any thing from the Emperor. the passions which weaken and wear themselves out here, begin to let more than one influential person feel that it should be shameful to make peace without obtaining from the court of Vienna the liberation of the french men arrested for the cause of Liberty but this happy disposition is not as yet sufficiently general or pronounced. all what I desire is that it would be the wisdom and interest of the American government which would determine the french government to that measure. I know that my friend would doubly enjoy his liberty if he owed it to you. and it appears to me that the moment is arrived when the advice that I speak of, could be given to the directory without compromising the minister who would be entrusted with the commission. I beg you would permit me with your usual Kindness to assure you of the tender attachement and of the profound respect with which I have the honour to be Sir of your excellency the most humble and most obedient Servant
        
          signed L. P. segur
        
      